Opinion filed February 23, 2006












 








 




Opinion filed February 23, 2006
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-05-00333-CR 
                                                    __________
 
                                         KEITH HAYNIE, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 244th  District Court
 
                                                           Ector
County, Texas
 
                                                 Trial
Court Cause No. W3007-C
 

 
                                                                   O
P I N I O N
This is an appeal pursuant to Tex. R. App. P. 31.  The trial court denied Keith Haynie=s application for writ of habeas corpus
seeking a bail bond reduction and ordered that Haynie be extradited to the
State of Washington.  We affirm.




Appellant=s
court-appointed counsel has filed a motion to withdraw.  The motion is supported by a brief in which
counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous.  Counsel has provided appellant with a copy of
the brief and advised appellant of his right to review the record and file a
response to counsel=s
brief.  A response has not been
filed.  Court-appointed counsel has
complied with the requirements of Anders v. California, 386 U.S. 738 
(1967); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High
v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,
516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 
(Tex. Crim. App. 1969); Eaden v. State, 161 S.W.3d 173 (Tex. App.CEastland 2005, no pet=n).
Following the procedures outlined in Anders,
we have independently reviewed the record; 
and we agree that the appeal is without merit.  We note that the trial court reduced
appellant=s bail
bond from $15,000 to $5,000 and that appellant did not object to the
extradition documents.  Appellant
admitted that the extradition papers from the State of Washington were in
order, that he was the person charged in the papers with a felony offense, and
that he was a fugitive from the State of Washington.  Appellant only sought to challenge the trial
court=s ruling
on his request to be released on a personal recognizance bond.  The record supports the trial court=s findings that appellant=s bail bond reduction claims became
moot upon service of the Governor=s
Warrant from the State of Washington.
The motion to withdraw is granted, and the
judgment is affirmed.
 
PER CURIAM
 
February 23, 2006
Do not publish.  See
Tex. R. App. P. 47.2(b).
Panel
consists of: Wright, C.J., and
McCall,
J., and Strange, J.